Citation Nr: 0924211	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

1.  Entitlement to an increased rating in excess of 10 
percent for bilateral hearing loss, prior to October 6, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss from October 6, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1961.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, South 
Carolina.

The Board notes that the Veteran's claim was previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development by the Board in December 2007.


FINDINGS OF FACT

1.  Prior to October 6, 2008, the Veteran had, at worst, 
level XI hearing in the right ear and level II hearing in the 
left ear.

2.  On and after October 6, 2008, the Veteran had, at worst, 
level VII hearing in the right ear, and level VI hearing in 
the left ear.

3.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
hearing loss.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2008, the criteria for a rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2008).

2.  On and after October 6, 2008, the criteria for a rating 
in excess of 30 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, 
VIa, VII, Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in March 2001 and March 2004 correspondence and a 
November 2004 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case specifically 
informed the Veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  Additionally, a 
letter dated February 2008 provided adequate notice of how 
effective dates are assigned.  The claim was readjudicated in 
the November 2008 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

In an April 2004 rating decision the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective July 5, 2000.  The Veteran 
disagreed with the noncompensable rating and in a May 2003 
statement of the case, the RO granted a rating of 10 percent, 
effective July 5, 2000.  In a February 2004 statement the 
Veteran requested an increased rating for his bilateral 
hearing loss, and a May 2004 rating decision denied the 
request for increase.  In December 2007 the Board remanded 
the Veteran's claim for increase.  In a November 2008 rating 
decision, the RO granted an increased rating of 30 percent 
for bilateral hearing loss, effective October 6, 2008.  The 
Veteran chose to continue his appeal, asserting his hearing 
loss warrants a higher rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
a rating in excess of 10 percent for bilateral hearing loss 
prior to October 6, 2008.  Additionally, the Board finds that 
the probative evidence shows that the Veteran is not entitled 
to a rating in excess of 30 percent for bilateral hearing 
loss after October 6, 2008.   

An April 2000 private treatment record indicated that the 
Veteran was treated for sudden right ear hearing loss 
following a problem of a viral disorder that had resolved.  
An August 2001 private audiology record indicated that 
hearing in the left ear was within the normal limits between 
500 and 1000 Hertz, as well as moderate sensorineural hearing 
loss in the right ear.  

In December 2001, the Veteran was afforded a VA audiological 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 50, 60, 60, and 65 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 59 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
20, 40, 55, and 65 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 45 decibels.  Speech recognition was 68 percent in 
the right ear and 92 percent in the left ear.  The examiner 
provided a diagnosis of moderate to moderately severe hearing 
loss in both ears as well as measurably reduced speech 
recognition in both ears.  

In December 2001, under Table VI, the Veteran's puretone 
threshold average of 59 decibels and speech recognition of 68 
percent indicates that his hearing acuity was Level V in the 
right ear.  The Veteran's puretone threshold average of 45 
decibels and speech recognition of 92 percent indicates that 
his hearing acuity was Level I in the left ear.   

Under Table VII, Level V in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

In August 2002 the Veteran underwent a private audiology 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 50, 55, 55, and 65 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 56 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
20, 30, 55, and 60 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 41 decibels.  Speech recognition percentages were 
not provided.  The audiologist noted asymmetric hearing loss 
with hearing within the normal limits in the left ear to 2000 
Hertz sloping to severe sensorineural hearing loss with 
excellent word recognition scores.  Hearing in the right ear 
was moderate to severe, flat sensorineural hearing loss with 
poor word recognition.

In August 2003, the Veteran was afforded another VA 
examination.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 55, 60, 65, and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 63 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
20, 35, 60, and 65 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 45 decibels.  Speech recognition was 24 percent in 
the right ear (masked) and 90 percent in the left ear.  The 
examiner provided a diagnosis of moderately severe hearing 
loss in the right ear as well as moderate hearing loss in the 
left ear.  

In August 2003, under Table VI, the Veteran's puretone 
threshold average of 63 decibels and speech recognition of 24 
percent indicates that his hearing acuity was Level XI in the 
right ear.  The Veteran's puretone threshold average of 45 
decibels and speech recognition of 90 percent indicates that 
his hearing acuity was Level II in the left ear.   

Under Table VII, Level XI in the right ear and Level II in 
the left ear allows for a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board notes that the audio examinations on file show that 
the Veteran has an exceptional pattern of hearing loss in the 
right ear.  In this regard, the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
August 2003, the Veteran has been noted to have an average 
right ear puretone threshold of 63 decibels.  Under Table VIa 
this translates into a numeric designation of V for the right 
ear.  

Under Table VII, Level V in the right ear and Level II in the 
left ear allows for a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

A February 2004 audiological evaluation showed continued 
hearing impairment.  Evaluation of the right ear revealed 
puretone thresholds, in decibels, of 50, 55, 65, and 65 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 58 decibels.  
Audiometric evaluation of the left ear revealed puretone 
thresholds of 25, 35, 60, and 60 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold four 
frequency average of 45 decibels.  Speech recognition was 60 
percent in the right ear and 96 percent in the left ear.    

In February 2004, under Table VI, the Veteran's puretone 
threshold average of 58 decibels and speech recognition of 60 
percent indicates that his hearing acuity was Level VI in the 
right ear.  The Veteran's puretone threshold average of 45 
decibels and speech recognition of 96 percent indicates that 
his hearing acuity was Level I in the left ear.   

Under Table VII, Level VI in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA examination in April 2004.  
Evaluation of the right ear revealed puretone thresholds, in 
decibels, of 80, 90, 90, and 100 at 1000, 2000, 3000, and 
4000 Hertz, respectively, with a puretone threshold four 
frequency average of 90 decibels.  Audiometric evaluation of 
the left ear revealed puretone thresholds of 30, 40, 60, and 
80 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 53 decibels.  
Speech recognition was 48 percent in the right ear and 92 
percent in the left ear.  The examiner provided a diagnosis 
of severe hearing loss in the right ear and mild to 
moderately severe hearing loss in the left ear.  

In February 2004, under Table VI, the Veteran's puretone 
threshold average of 90 decibels and speech recognition of 48 
percent indicates that his hearing acuity was Level IX in the 
right ear.  The Veteran's puretone threshold average of 53 
decibels and speech recognition of 92 percent indicates that 
his hearing acuity was Level I in the left ear.   

Under Table VII, Level IX in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board notes that the February 2004 audio examination 
shows that the Veteran has an exceptional pattern of hearing 
loss in the right ear.  In this regard, the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  See 
38 C.F.R. § 4.86(a).  In February 2004, the Veteran has been 
noted to have an average right ear puretone threshold of 90 
decibels.  Under Table VIa this translates into a numeric 
designation of VIII for the right ear.  

Under Table VII, Level VIII in the right ear and Level I in 
the left ear allows for a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Veteran was afforded a final VA examination in October 
2008.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 55, 65, 75, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 70 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
40, 55, 65, and 70 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 57 decibels.  Speech recognition was not able to 
be tested in the right ear and was 60 percent in the left 
ear.  The examiner noted that the Veteran could not 
understand any words in the right ear.  Diagnoses of 
moderately severe to severe hearing loss in the right ear and 
mild to severe hearing loss in the left ear were provided.  

In October 2008, under Table VI, the Veteran's puretone 
threshold average of 57 decibels and speech recognition of 60 
percent indicates that his hearing acuity was Level VI in the 
left ear.   

The Board notes that the audio examinations on file show that 
the Veteran has an exceptional pattern of hearing loss in the 
right ear.  In this regard, the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  In 
October 2008, the Veteran has been noted to have an average 
right ear puretone threshold of 70 decibels.  Under Table VIa 
this translates into a numeric designation of VI for the 
right ear.  

Under Table VII, Level VII in the right ear and Level VI in 
the left ear allows for a 30 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Veteran also submitted numerous VA treatment records 
dated January 2004 to September 2008.  A February 2004 
audiology consultation noted mild sloping to moderately-
severe sensorineural hearing loss in the right ear, and 
normal sloping to moderately-severe sensorineural hearing 
loss in the left ear.  Word recognition was poor in the right 
ear and excellent in the left ear.  Numerous subsequent 
consultations similarly noted complaints of hearing loss and 
significant decrease in discrimination in the right ear.

Finally, the Veteran also submitted a statement from P.R.W., 
stating that the Veteran's hearing loss impedes his daily 
life in many ways.  He also stated that recently it seemed 
that the Veteran's gradual deterioration in his hearing had 
exacerbated, and that the Veteran has trouble understanding 
directions, thus affecting his potential for employment.

While the Board acknowledges the Veteran's complaints of 
hearing loss, the Veteran has not met the criteria for a 
rating in excess of 10 percent prior to October 6, 2008.  
Additionally, the Veteran has not met the criteria for a 
rating in excess of 30 percent after October 6, 2008g.  As 
preponderance of the evidence is against a higher rating, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Review of the record does not reveal that the Veteran has 
missed significant time from work due to the pathology, nor 
is there evidence of lost income due to the pathology.  Thus, 
there is no basis to conclude that there is "marked" 
interference with employment.  Moreover, there is no evidence 
of repeated hospitalization or other pathology which makes 
application of the regular schedular provisions impractical.  
As such, it does not appear that an extraschedular rating is 
warranted.  38 C.F.R. § 3.321.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
prior to October 6, 2008 is denied.

A rating in excess of 30 percent for bilateral hearing loss 
after October 6, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


